United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3747
                                    ___________

Clifford W. Balanger,                *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *        [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                          Submitted: March 4, 1998
                              Filed: March 19, 1998
                                  ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

     Clifford W. Balanger appeals the district court&s1 order granting summary
judgment and affirming the Commissioner&s decision to deny Balanger disability
insurance benefits. Having carefully reviewed the record and the parties& submissions,
we conclude substantial evidence on the record as a whole supports the




      1
        The Honorable H. David Young, United Stated Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. § 636(c).
Commissioner&s decision. Accordingly, we affirm the judgment of the district court.
See 8th Cir. R. 47B.
      A true copy.

            Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-